Title: From George Washington to Edward Newenham, 10 June 1784
From: Washington, George
To: Newenham, Edward



Dr Sir,
Mount Vernon 10th June 1784.

At Philadelphia in the moment of my departure from it on the 18th of last month, I had the honor to receive (by the Convention, Captn Workman) your favors of the 30th of Jany & 15th of March; & I recollect to have received about three years ago, by the hands, if I remember right, of a Mr Collins, a short introductory letter of that Gentleman from you. If you have favored me with others, I have not been happy enough to have received them.
For the honor of these letters, & the favorable sentiments they express of me, you have my sincerest thanks. To stand well

in the estimation of good men, & honest patriots, whether of this or that clime, or of this or that political way of thinking, has ever been a favorite wish of mine; & to have obtained, by such pursuits as duty to my Country; & the rights of mankind rendered indispensably necessary, the plaudit of Sir Edwd Newenham, will not be among my smallest felicities. Yes Sir, it was long before you honored me with a line, I became acquainted with your name, your worth and your political tenets; & I rejoice that my own conduct has been such as to acquire your esteem, & to be invited to your friendship. I accept it Sir, with the eagerness of a congenial spirit, & shall be happy in every opportunity of giving you proofs of its rectitude; but none will be more pleasing to me than the opportunity of welcoming you, or any of your family, to this land of liberty—and to this my retreat from the cares of public life; where in homespun & with rural fare, we will invite you to our bed & board.
Your intention of making an establishment for one of your sons, either in Pennsylvania or this State, gives me pleasure: if it should be in the latter, or if you should come to this State first; every information or assistance which it may be in my power to give you, shall be rendered with great pleasure; & I shall have pleasure also in paying attention to your recommendation of others.
This is an abounding Country, & it is as fine as it is extensive. With a little political wisdom it may become equally populous & happy. Some of the States having been misled, ran riot for a while, but they are recovering a proper tone again—& I have no doubt, but that our fœderal Constitution will obtain more consistency & firmness every day. We have indeed so plain a road before us, that it must be worse than ignorance if we miss it.
We have no distinct account yet how the Elections have gone in Gt Britain; consequently do not know the result of the Kings appeal to the people of that Country—it is a very important one, & shews that the affairs of that Kingdom are in a critical situation. This being the case also in Ireland, it would not be matter of wonder, if some important changes should take place in those hemispheres.
I am much obliged to you for the Pamphlets, Magazines & Gazettes which you were so kind as to send me; & can only repeat to you assurances of the pleasure I shou’d have in seeing

you under my roof. Mrs Washington joins me in best respects to Lady Newenham, to whom, for receiving—& the Marqs de la Fayette, for presenting my picture, I feel myself under grateful obligations. You will please to accept my thanks for your friendly offers of service in Ireland—if at any time I should have any thing to do there, there is no person to whom I would so soon chuse to lay under the obligation. I have the honor to be &c.

G: Washington

